DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager (USPN 4,882,492 – previously cited) in view of Caro (USPN 5,348,003). Schlager (Figure 1) teaches an optical measurement arrangement to determine a blood analyte concentration, with an emphasis on measurement of glucose, wherein a portion of the measurement light travels through a path including a correlation cell that absorbs consistent with the measured analyte and a second portion of the measurement light travels through a path including a neutral density filter (column 4, lines 28 – 50). The cell may be an aqueous mixture or a glass substrate with an absorbing layer. A difference signal based on the measured light from each path is provided to a microprocessor for calculation of the glucose concentration (column 4, line 51 – column 5, line 8). Schlager recognizes that the arrangement may be provided with a hand-held construction (column 5, lines 16 – 19). However, Schlager relies upon a broadband source and a filter wheel, not LED light sources. Caro teaches an alternate optical .
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Caro, as applied to claims 1, 3, and 4 above, further in view of Leman (WO 2014/125355 – cited by Applicant). The combination teaches all of the features of the claimed invention except for the measurement of an additional wavelength for use by the processor to estimate volume of blood. Leman discloses a non-invasive optical blood sensor (see Fig. 4; title: "Non-Invasive Measurement of the Hemoglobin Concentration in Human Blood") and teaches to select a suitable wavelength in order to detect a certain analyte (see p. 825, right column, par. 4: "Suitable wavelengths were selected for the analyses of relative hemoglobin concentration").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Schlager and Caro to include a measurement of an additional, hemoglobin sensitive, wavelength, as taught by Leman, since this provides information on an additional parameter of interest and permits calculation of hemoglobin content and blood volume related information.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Caro, as applied to claims 1, 3, and 4 above, further in view of DeLonzor et al. (USPN 7,418,284 – of record). The combination teaches all of the features of the claimed invention except for the use of a ridge between the optical elements. DeLonzor et al. teach an optical measurement arrangement that includes a variety of manners (shunt barriers) to block extraneous light from traveling between the emitter and the detector elements including an embodiments that include opaque sections (Figures 3B, 4) or a metal/crimp (Figure 11) for achieving the improved measurement results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Schlager and Caro to include a ridge/barrier, as taught by DeLonzor et al., since this reduces the measurement of shunted light which has not interacted with the analyte of interest. Examiner notes that Applicant’s arguments regarding DeLonzor et al. are only addressed at the rejection of claims 12 and 13, which has been modified as set forth below.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Caro and Leman for the reasons set forth in paragraphs 3 and 4 above.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Caro and DeLonzor et al. for the reasons set forth in paragraphs 3 and 5 above, and further in view of Mannheimer et al. (USPN 5,099,842). The combination of Schlager, Caro, and DeLonzor et al. teaches an arrangement with all of the features of the claimed invention. One would recognize that the crimp will have an outer dimension greater than that of the substrate that is crimped. DeLonzor et al. does not particularly teach the size of the crimp extending beyond the surface. Mannheimer et al. teach an alternate optical measurement .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Caro , as applied to claims 1, 3, and 4 above, further in view of Chaiken. The combination teaches all of the features of the claimed invention except for the use of an arrangement to modulate the body part to change the state of blood vessels between occluded and patent. Chaiken teach an arrangement for use in optical spectral measurements of blood constituents (Summary of the Invention; Figure 1 and the description thereof and Figure 8 and the description of the Dynamic Tissue Modulation beginning in column 8) to better isolate the blood related signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Schlager and Caro to include a tissue modulation arrangement, as taught by Chaiken, since Chaiken teaches that this improves isolation of the measurement signal of the analyte of interest.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/29/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, 9, 12 – 14, 16, and 18 under 35 USC 103 have been Caro and Mannheimer et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791